DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Applicant’s amendments filed 07/18/2022 have been entered.  Claims 1-27 are pending, claims 1-12, 15, and 23-27 have been withdrawn from consideration, and claims 13, 14, and 16-22 currently under consideration for patentability under 37 CFR 1.104.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the aperture receiving the tensioning members being sealed (claim 20) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the valve (claim 21) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 13 and 22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kato (U.S. 2013/0041223).
With respect to claim 13, Kato teaches a guidewire configured for placement into a cavity of a body, comprising:
an elongate body member having a proximal end and a distal end (FIG. 1 for example), the elongate body member comprising a light source (18) and an image sensor (16) disposed about the distal end of the body (FIG. 6);
a guide member (10) disposed about the distal end of the elongate body, wherein the image sensor is disposed about a top surface of the guide member (FIG. 6);
a plurality of tensioning members (50,55) disposed about opposing lateral sides of the guide member (FIG. 7 for example), wherein each tensioning member comprises a single cable of tensioning material forming a loop about the guide member, said loop extending from below the guide member, up through an aperture within the guide member to the top surface of the guide member and back below a bottom of the guide member (FIG. 6, 7).
With respect to claim 22, Kato teaches a guidewire configured for placement into a cavity of a body, comprising:
an elongate body member having a proximal end and a distal end (FIG. 1 for example), the elongate body member comprising a light source (18) and an image sensor (16) disposed about the distal end of the body (FIG. 6);
a guide member (10) disposed about the distal end of the elongate body, wherein the image sensor is disposed about the guide member (FIG. 6); and
a single cable tensioning member (50) extending (i) from a bottom of the guide member up through an aperture in the guide member, (ii) laterally across a top surface of the guide member, and (iii) back below a bottom of the guide member (FIG. 6, 7).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13, 14, 16, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Viebach et al. (U.S. 2004/0147807, hereinafter Viebach 2004) in view of Viebach et al. (U.S. 2017/0127915, hereinafter Viebach 2017).
With respect to claim 13, Viebach 2004 teaches a guidewire configured for placement into a cavity of a body, comprising:
an elongate body member having a proximal end and a distal end (endoscope tube, para [0018]), the elongate body member comprising a light source (20) and an image sensor (21) disposed about the distal end of the body (via endoscope head 3, para [0018]);
a guide member (10) disposed about the distal end of the elongate body (FIG. 3), wherein the image sensor is disposed about a top surface of the guide member (via 19, FIG. 1);
a plurality of wire members (cables 14/16, para [0026]) disposed about opposing lateral sides of the guide member (FIG. 3), wherein each wire member comprises a single cable of 
material forming a loop about the guide member, said loop extending from below the guide member, up through an aperture within the guide member to the top surface of the guide member and back below a bottom of the guide member (FIG. 3, 4).
However, Viebach 2004 does not teach the wire members are tensioning members.
With respect to claim 13, Viebach 2017 teaches a guidewire configured for placement into a cavity of a body, comprising:
an elongate body member (catheter portion, para [0031]) having a proximal end and a distal end, the elongate body member comprising a light source (3) and an image sensor (6) disposed about the distal end of the body (para [0031]);
a guide member (1) disposed about the distal end of the elongate body, wherein the image sensor is disposed about a top surface of the guide member (FIG. 5);
a plurality of tensioning members (4) disposed about opposing lateral sides of the guide member (FIG. 5), wherein each tensioning member comprises a single cable of tensioning
material (para [0052] for example).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time of the effective filing date to modify the wire members of Viebach 2004 to be tensioning members in the manner taught by Viebach 2017 in order to further miniaturize the endoscope head by reducing the number of overall components of Viebach 2004 (para [0022] of Viebach 2017).
With respect to claim 14, Viebach 2004 teaches the loop extends from below the guide member, up through the aperture within the guide member to, across the top surface of the guide member, and back below the guide member (FIG. 3, 4).
With respect to claim 16, Viebach 2004 teaches the loop extends from below the guide member, up through a first aperture within the guide member, across a top surface of the guide member, through a second aperture within the guide member, and back below the guide member (FIG. 3, 4).
With respect to claim 17, Viebach 2017 teaches the tensioning members comprise a conductive material configured to communicate power to the image sensor (para [0049]).

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kato (U.S. 2013/0041223) in view of Lund et al. (U.S. 2019/0216298).
Kato teaches a guidewire as set forth above.  However, Kato does not teach the tensioning members comprise UHMWPE fibers.
With respect to claim 18, Lund et al. teaches an analogous guidewire wherein the tensioning members comprise UHMWPE fibers (para [0059]).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time of the effective filing date to modify the tensioning members of Kato to utilize UHMWPE fibers as taught by Lund et al. because Lund et la. teaches UHMWPE is one of many well known suitable materials for tensioning members (para [0059] of Lund et al.).

Claims 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Viebach et al. (U.S. 2004/0147807, hereinafter Viebach 2004) in view of Viebach et al. (U.S. 2017/0127915, hereinafter Viebach 2017) as applied to claim 13 above, and further in view of Haeckl et al. (U.S. 2011/0208001).
Viebach 2004 in view of Viebach 2017 teaches a guidewire as set forth above.  However, Viebach 2004 in view of Viebach 2017 does not teach the guidewire comprises a fluid-tight hollow elongate body.
With respect to claim 19, Haeckl et al. teaches an analogous guidewire wherein the elongate body member is a fluid-tight (hermetically sealed, para [0036]) hollow elongate body (11), the tensioning members extending from the guide member on the distal end of the guidewire to the proximal end of the guidewire through the hollow elongate body (para [0028]-[0030]).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time of the effective filing date to modify Viebach 2004 to be hermetically sealed as taught by Haceckl et al. in order to allow the endoscope to be autoclaved between uses (para [0006]).
With respect to claim 20, Viebach 2004 in view of Haeckl et al. teaches the aperture receiving the tensioning members is sealed to prevent fluid transfer into or from the hollow body of the elongate body.
That is, modifying the device of Viebach 2004 to be hermetically sealed would result in the aperture being within the hermetically sealed shaft and therefore sealed from the outside environment.

Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Viebach et al. (U.S. 2004/0147807, hereinafter Viebach 2004) in view of Viebach et al. (U.S. 2017/0127915, hereinafter Viebach 2017) and Haeckl et al. (U.S. 2011/0208001) as applied to claim 20 above, and further in view of Mitsui (U.S. 3,924,608).
Viebach et al. teaches a guidewire as set forth above.  However, viebach et al. does not teach a valve in a separate aperture within the guide member.
With respect to claim 21, Mitsui teaches an analogous guidewire comprising a separate aperture (10) within a guide member having a valve (19) disposed therein, said valve configured to permit the injection of fluids from the hollow body of the guidewire and aspirate fluid into the hollow body of the guide wire (intended use).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time of the effective filing date to modify Viebach et al. to further include the separate aperture having a valve disposed therein in order to permit fluid substances to be removed from the view window of the guidewire (5:30-35 of Mitsui).

Response to Arguments
Applicant's arguments filed 07/18/2022 have been fully considered but they are not persuasive.
On page 7 Applicant argues that the specification recites the "apertures 40, 42, 43, 50, 51, etc. receiving the tensioning members 35 are sealed to prevent fluid transfer into or from the hollow body 6 of the guidewire 10. However, a separate aperture 53 is disposed within the guide member 30 having a valve disposed therein." Applicant further argues that apertures 40, 42, 43, 50, 51 are depicted at least in FIGS. 2, 3, and 6 and therefore, the apertures 40, 42, 43, 50, 51 which are described as sealed and are depicted in the figures show the feature of claim 20 which describes an aperture that is sealed.  
It appears that Applicant is arguing that the tensioning members 35 themselves function to seal the apertures 40, 42, 43, 50, 51 such that no additional sealing means is necessary.  If this is the case, Applicant is required to more plainly state this claim interpretation on the record.  However, if there is an additional structure that functions to seal the aperture, this structure must be depicted in the figures.
It is noted that Applicant has provided no arguments with respect to section 8 of the Non-Final rejection, therefore this drawing objection is maintained.
On pages 8-9, Applicant argues Kato describes puller wires that are either would around a pully or fit in a groove, and that neither the pully nor the groove are described in Kato as being located at the top surface of a guide member.  Applicant further argues the groove describe[d] by Kato is depicted at least in FIGS 2 and 4 of Kato which clearly depict the groove 11 as being located on a side surface of the device.  This is not persuasive.  The claim does not define “top surface” with respect to a specific axis or orientation.  As can be seen in Kato FIG. 6, the puller wires extend from below the guide member, up through an aperture within the guide member to the top surface of the guide member and back below a bottom of the guide member  with respect to the longitudinal axis of the guide member.  Therefore Kato meets the broadest reasonable interpretation of the claim.
On page 10, Applicant argues Viebach 2004 describes cable conduits and cables that do not form a loop because FIG. 3 of Viebach 2004 depicts the contact pads 16 being on the surface of the adapter plate and the cables terminating at the contact pads.  This is not persuasive.  The cables 14 connect to the contact points 16, forming a loop.  Therefore, Viebach 2004 meets the plain meaning of the claim.
On page 11, Applicant argues that the pulling cables that terminate in pulling cable anchoring bodies, as disclosed by Viebach 2017, do not teach or suggest the limitation “each tensioning member comprises a single cable of tensioning material forming a loop about the guide member, said loop extending from below the guide member, up through an aperture within the guide member to the top surface of the guide member and back below a bottom of the guide member,” as claimed.  This is not persuasive at least because the Examiner did not assert that Viebach 2017 taught a loop. The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alexandra Newton Surgan whose telephone number is (571)270-1618. The examiner can normally be reached Monday-Friday 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anhtuan Nguyen can be reached on (571) 272-4963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDRA L NEWTON/            Primary Examiner, Art Unit 3795